                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               EASTERN DIVISION
                               No. 4:18-CV-00072-D



HOWARD DUDLEY,
                                     Plaintiff,
 V.                                                 ORDER REGARDING CONSENT
                                                  MOTION FOR RELEASE OF RECORDS
 CITY OF KINSTON and A.N. GREENE,
 in his individual capacity,

                                   Defendants.

       This matter is before the Court on the parties' Consent Motion for Release of Guardian ad

Litem Records (Doc. No. 35). The Court finds that the parties have presented good cause in their

Consent Motion for the release of the requested records.

       IT IS THEREFORE ORDERED that the parties' Consent Motion for Release of Guardian

ad Litem Records (Doc No. 35) is GRANTED and that George Jenkins, attorney for the Guardian

ad Litem, shall release the requested Guardian ad Litem records to the parties within fourteen (14)

days of the entry of this Order.

       SO ORDERED. This _2J>day of June, 2019.




                                             JAMES C. DEVER III
                                             United States District Judge
